Citation Nr: 1621411	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for substance abuse.

2.  Entitlement to service connection for hypertension, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for hepatitis C, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for primary open angle glaucoma, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a skin and subcutaneous tissue disorder, to include as due to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for an acquired psychiatric condition, to include as due to exposure to contaminated water at Camp Lejeune.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's case presently resides with the RO in New York, New York.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The issues of entitlement to service connection for hypertension, hepatitis C, primary open angle glaucoma, diabetes mellitus, a skin and subcutaneous tissue disorder, and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to service connection for substance abuse.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to service connection for substance abuse have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran stated at his videoconference hearing in March 2016 that he intended to withdraw his appeal on the issue of entitlement to service connection for substance abuse.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

Entitlement to service connection for substance abuse is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  

The record includes a May 2009 letter from the Social Security Administration (SSA) which indicates the Veteran is in receipt of disability benefit payments and was disabled because of several of the disabilities claimed on appeal.  The records regarding the Veteran's SSA claim have not been obtained and associated with his VA file so they may be considered in this appeal, and there is no indication that any attempt was made to obtain these records.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

The Veteran generally alleges that his various medical conditions are the result of exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  His available service personnel records document his presence there.  In September 2011, the Veteran was sent a letter asking him to provide additional details about how much time he spent on and off base, as well as his work duty locations.  The Veteran's claims file does not show that he provided this information.  These additional details would be helpful for the proper adjudication of this claim.

It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply prior to 1987.  See Training Letter 10-03, revised in January 2013.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.

While these issues are being studied, VA has determined that disability claims from Veterans who served at Camp Lejeune during this period deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of these claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated.

When examinations are requested, it should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis, whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO should provide them with all materials as detailed by the pertinent procedures.  This information is intended to provide the VA examiners with an adequate basis for providing a reasoned opinion.  This opinion is a critical element for evaluating the claim.  Therefore, if the examiner fails to provide a reasoned opinion, the examination should be returned as inadequate.

With respect to each of the remaining claims on appeal, the Veteran was afforded VA examinations in October 2011 and January 2012.  However, the examination reports provided conclusory or inconsistent opinions on the etiology of the Veteran's respective medical conditions, or the VA examiners provided no opinions at all.  Accordingly, the opinions as to these claims are inadequate for rating purposes and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's claim of service connection for hepatitis is further complicated by the fact that he underwent a liver transplant in December 2014, due in part to hepatitis C. On remand, the examiner must determine whether the Veteran's hypertension, hepatitis C, glaucoma, diabetes mellitus, a skin and subcutaneous tissue disorder, and an acquired psychiatric condition are related to his exposure to contaminated water while serving at Camp Lejeune and provide a medical rationale for each determination.

The Veteran stated that he has been receiving most of his recent treatment from Mount Sinai Hospital in New York.  In fact, that is where he underwent the liver transplant.  His claims file includes 12 pages of records from this facility, none of which pertain to the transplant itself.  Thus, it is clear that these records represent only some of the available private treatment records.  Since the Veteran's claim is being remanded, he should be asked to identify all private medical providers from whom he has received treatment for any of the medical conditions on appeal.  Further, any outstanding VA treatment records dated since November 2011 should also be obtained on remand.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after November 2011.

2.  Request that the Veteran identify all private medical providers (including records in connection with the liver transplant) from whom he has received treatment for hypertension, hepatitis C, glaucoma, a skin condition, diabetes mellitus, or a psychiatric condition.  After securing the necessary releases, take all appropriate action to obtain those records.

3.  Take all appropriate action to obtain records from SSA, including a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.  

4.  Request from the Veteran additional information about his time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty location(s).

5.  Determine how long the Veteran served at Camp Lejeune and whether he lived on or off base.

6.  After completion of the foregoing, schedule the Veteran for a VA examination with a specialist in environmental health to obtain a medical opinion as to the likely etiology of his hypertension, hepatitis C, primary open angle glaucoma, diabetes mellitus, a skin and subcutaneous tissue disorder, and an acquired psychiatric condition, given his service at Camp Lejeune.  The examiner must be provided access to the electronic claims file and a copy of VBA Fast Letter/Training Letter 11-03 with the four appendices, for review in conjunction with the examination.

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that hypertension, hepatitis C (and subsequent liver transplant), primary open angle glaucoma, diabetes mellitus, a skin and subcutaneous tissue disorder, and/or an acquired psychiatric condition are related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

7.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


